Title: From George Washington to Major General Philip Schuyler, 28 July 1775
From: Washington, George
To: Schuyler, Philip



Dear Sir
Camp at Cambridge July 28th 1775.

I wrote you Yesterday by way of New York, and in two Hours afterwards was favored with your’s of the 15th & 18th Inst: with their respective Inclosures. I was extremely glad to find your first apprehensions of an Incursion by the Indians in some Degree removed by the later Advices: at the same Time I think it evident from the Tenor and Spirit of Col: Johnson’s Letter, that no art or Influence will be left untried by him, to engage them in such an Enterprize. Should he once prevail on them to dip their Hands in Blood, mutual Hostilities will most probably ensue, and they may be led to take a more decisive Part—All accounts I think agree, that the Canadians are very averse to engage in this unnatural Contest: But I am persuaded you will not abate in the least your vigilance to every Movement in that Quarter notwithstanding their present pacifick Appearances.
I am much easier with Respect to the public Interests since your arrival at Ticonderoga, as I am persuaded those Abilities and that Zeal for the common Welfare which has led your Country to repose such Confidence in you will be fully exerted. From my own Experience I can easily judge of your Difficulties to introduce Order & Discipline into Troops who have from their Infancy imbibed Ideas of the most contrary Kind: It would be far beyond the Compass of a Letter for me to describe the Situation of Things here on my arrival, perhaps you will only be able to judge of it, from my assuring you that mine must be a portrait at full Length of what you have had in Miniature. Confusion

and Discord reigned in every Department, which in a little Time must have ended either in the Seperation of the army or total Contests with one another. The better Genius of america has prevailed and most happily the Ministerial Troops have not availed themselves of their advantages, till I trust the oppertunity is in a great Measure past over—The arrangement of the General Officers in Connecticutt & Massachusetts has been very unpopular, indeed I may say injudicious. It is returned to the Congress for farther Consideration and has much retarded my plan of Discipline—However we mend every Day and I flatter myself that in a little Time we shall work up these raw Materials into good Stuff. I must recommend to you, what I endeavor to practise myself, Patience and Perseverance. As to your Operations, my dear Sir, I can suggest Nothing which your own good Judgment will not either anticipate or controul, from your immediate View of Things and your Instructions from the Continental Congress.
The Express from hence to England with the account of the Commencement of Hostilities at Lexington has returned. It was far from making the Impression generally [expected] here. Stocks fell but 1½ ⅌ Cent, Genl Gage’s accounts had not arrived & the Ministry affected to treat it as a Fiction. Parliament had been prorogued 2 Days, but it was reported, that it would be immediately recalled—our Enemy continues strongly posted about a Mile from us both at Bunker’s Hill and Roxbury: But we are not able to get any Information of their future Intentions—Part of the Rifle Men are come in and the rest daily expected.
I did not expect your Returns would be very compleat at first: But I must beg your Attention to reforming them as soon as possible: and I beg Leave to add, that I would have you scrutinize with Exactness into the application of provisions & Stores—I have the utmost Reason to suspect Irregularities & Impositions here—You will be fortunate if the Contagion does not reach you—General Lee has removed about 4 Miles from me, but I will take the first oppertunity to make your good Wishes known to him. Colonel Reed and Major Mifflin join me in the best Wishes for your Health & Success. I am Dr Sir Your affectionate & obed. Humble Servt

Go. Washington



Inclosed is a Copy of mine of Yesterday referred to in this.

